



 
SEPARATION AGREEMENT AND RELEASE
 
This Separation Agreement and Release ("Separation Agreement") is entered into
by and between Jeffrey D. Nickel ("Executive" or "you") and Armstrong World
Industries, Inc. (the "Company"), and confirms the agreement that has been
reached with you in connection with your separation from the Company.
 
 
1. Termination of Employment.  The parties acknowledge that as from 11:30 a.m.
EDT on April 1, 2011, you are no longer serving as Senior Vice President,
General Counsel and Secretary of the Company and you no longer have the duties
or authority associated with those offices.  Between the date hereof and the
Separation Date (defined immediately below), you agree: (a) to assist with the
transition of duties and otherwise be reasonably available to assist on legal
matters as needed and directed, provided, however, that (i) you will not report
to work at the Company's offices unless expressly authorized by the Company and
(ii) nothing in this clause 1(a) alters your "at will" employment status; (b) to
continue to be subject to, and bound by, all Company policies and codes of
conduct applicable to active employees of the Company; (c) that you no longer
have the authority to bind the Company, (d) to not take any action to bind the
Company, and (e) to not represent to any third party that you have the
authority to bind the Company.  You agree that your separation shall be
effective as of June 30, 2011  (the "Separation Date") and as of such date you
shall cease to be employed by the Company in any capacity and your separation
shall become effective from all positions you then hold with the Company and its
subsidiaries.  You further agree to execute promptly upon request by the Company
any additional documents necessary to effectuate the provisions of this
paragraph 1.
 
 
2. Separation Pay and Benefits.  In consideration of your execution of this
Separation Agreement and subject to your compliance with your obligations
hereunder, including without limitation your obligations under paragraphs 1, 5,
6 and 7, the Company agrees to pay or provide you (subject to the additional
terms and conditions set forth in this Separation Agreement) with the benefits
described in this paragraph 2.b. through 2.e. and to adhere to the
non-disparagement restrictions set forth in paragraph 5.b. below, which exceed
any payment and benefits to which you are otherwise entitled.
 
 
a. To the extent you remain employed by the Company, the Company shall continue
to pay you at your current rate of base salary in accordance with the Company's
payroll practices, less applicable withholdings, and you shall continue to
participate in the employee benefit plans in which you are currently
participating in accordance with, and to the extent permitted by, the terms of
such plans.  In addition, the Company shall pay the cost for your executive
physical to the extent completed no later than June 30, 2011.
 
 
b. The Company shall pay, or cause to be paid, to you a lump sum amount of
$311,774.00 (the "Separation Amount"), less applicable withholdings, to be paid
within fifteen (15) business days following the Second Release Effective Date
(as defined in paragraph 9.d. below).  In the event that the Second Release
Effective Date does not occur, such payment shall not be made.
 
 
c. If you elect to continue your medical/prescription drug and dental benefits
under COBRA, the premiums will be at the active employee rates for the six month
period following your Separation Date.  Thereafter, to the extent you are still
eligible, the premium will be adjusted to the Company’s full COBRA premium
rates.
 
 
d. You will be eligible for outplacement services in accordance with existing
Company policy based on your current salary grade.
 
 
e. The Company shall pay you an additional cash lump sum of $89,000 less
applicable withholdings, which shall represent the pro-rata amount of your 2011
bonus under the Management Achievement Plan; to be paid within fifteen (15)
business days following the Second Release Effective Date (as defined in
paragraph 9.d. below).  In the event that the Second Release Effective Date does
not occur, such payment shall not be made.
 
 


 
 
3. Accrued Benefits.  Whether or not you execute this Separation Agreement, you
will be paid for any earned but unused vacation days (which the parties agree
shall be $16,980.00), be eligible for professional education expenses, and for
unreimbursed business expenses (in accordance with usual Company policies and
practices and in no event later than December 31, 2011), to the extent not
theretofore paid.  In addition, following the Separation Date, you will be
entitled to receive vested amounts payable to you under the Company's 401(k)
plan, pension plan and other retirement and deferred compensation plans in
accordance with the terms of such plans and applicable law.  Except as
specifically set forth herein, your participation in all Company plans
(including outstanding stock option awards and performance stock awards) shall
remain subject to the terms and conditions of such plans and agreements as in
effect from time to time and you agree that such terms and conditions are
binding on you and the Company. Schedule A hereto sets forth an inventory of
your Company equity awards outstanding as of the date hereof.  Other than as set
forth in this Agreement, after the Separation Date, you shall not receive any
base salary, annual bonus, long term incentive award, welfare, retirement,
perquisite, fringe benefit, or other benefit plan coverage or coverage under any
other practice, policy or program as may be in effect from time to time,
applying to senior officers or other employees of the Company.
 
4. No Other Payments or Benefits.  You acknowledge and agree that, other than
the payments and benefits expressly set forth in this Agreement, you have
received all compensation to which you are entitled from the Company, and you
are not entitled to any other payments or benefits from the Company.
 
 
5. Nondisparagement.
 
 
a. You agree that you will not, with intent to damage, disparage or encourage or
induce others to disparage the Company, its subsidiaries, and its current
directors and officers and each of their successors and assigns (collectively,
the "Company Entities and Persons"); provided that such limitation shall extend
to directors and officers only in their capacities as such or in respect of
their relationship with the Company and its affiliates.
 
 
b. The Company shall instruct all of its directors and officers not to disparage
you or induce others to disparage you.
 
 
c. Nothing in this Separation Agreement is intended to or shall prevent either
party from providing, or limiting testimony in response to a valid subpoena,
court order, regulatory request or other judicial, administrative or legal
process or otherwise as required by law.  Executive shall notify the Company in
writing as promptly as practicable after receiving any request for testimony or
information in response to a valid subpoena, court order, regulatory request or
other judicial, administrative or legal process or otherwise as required by law,
regarding the anticipated testimony or information to be provided and at least
ten (10) days prior to providing such testimony or information (or, if such
notice is not possible under the circumstances, with as much prior notice as is
possible).
 
 
6. Cooperation.  Prior to and after the Separation Date, Executive shall
reasonably cooperate with the Company, its subsidiaries and affiliates, at any
level, and any of their officers, directors, shareholders, or employees: (A)
concerning requests for information about the business of the Company or its
subsidiaries or affiliates or Executive’s involvement and participation therein,
(B) in connection with any investigation or review by any federal, state or
local regulatory, quasi-regulatory or self-governing authority (including,
without limitation, the Securities and Exchange Commission) as any such
investigation or review relates to events or occurrences that transpired while
Executive was employed by the Company and (C) with respect to transition and
succession matters.  Executive’s cooperation shall include, but not be limited
to (taking into account Executive’s obligations to any new employer or entity to
which he provides services), being available to meet and speak with officers or
employees of the Company and/or the Company’s counsel at reasonable times and
locations, executing accurate and truthful documents and taking such other
actions as may reasonably be requested by the Company and/or the Company’s
counsel to effectuate the foregoing.  Executive shall be entitled to
reimbursement, upon receipt by the Company of suitable documentation, for
reasonable and necessary travel and other expenses which Executive may incur at
the specific request of the Company and as approved by the Company in advance
and in accordance with its policies and procedures established from time to
time.
 
 
7. Confidentiality; Company Property.  You agree that you shall not, without the
prior written consent of the Company, disclose to any entity or person any
information which is treated as confidential by the Company or any of their
subsidiaries or affiliates, and is not generally known or available to the
public, including, but not limited to, information protected by the
attorney-client privilege or work product doctrine, provided, that you may make
disclosures of such confidential information to the extent required by law or
legal process, subject to Executive’s obligations under paragraph 5.c..  On or
prior to the Separation Date, you shall return to the Company all Company
property in your possession or use, including, without limitation, all
automobiles, fax machines, printers, cell phones, credit cards, building-access
cards and keys, other electronic equipment, and any records, software or other
data from your personal computers or laptops which are not themselves Company
property, however stored, relating to confidential information, as discussed
above; provided that the Executive will continue to have access to his
electronic mail account at the Company through the Separation Date.   You
recognize that irreparable injury would be caused to the Company, not adequately
compensable by money damages, by your violation of the provisions of this
paragraph.  You further agree that in the event of any such violation or
threatened violation of this confidentiality provision, in addition to such
other rights and remedies as may exist in the Company’s favor, the Company will
be entitled to recover its attorneys’ fees and costs in any action to enforce
any provision of this paragraph, but only in the event the Company is the
prevailing party in any such action, and if the Company is not the prevailing
party then it shall pay or reimburse you for your attorneys' fees and costs
incurred by you in defense of such action.
 
 
8. Taxes.  The parties acknowledge and agree that: the form and timing of the
Separation Amount and the other  payments and benefits to be provided pursuant
to this Agreement are intended to be exempt from or to comply with one or more
exceptions to the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, and applicable Treasury Regulations thereunder ("Section
409A").  Notwithstanding any provision of this Separation Agreement to the
contrary, to the extent that any payment hereunder would result in the
imposition of any individual tax and penalty interest charges imposed under
Section 409A of the Code, such payment shall instead be made on the first
business day after the date that is six (6) months following your separation
from service within the meaning of Section 409A (or death, if earlier).  The
Company, its affiliates, subsidiaries, successors, and each of their respective
officers, directors, employees and representatives, neither represent nor
warrant the tax treatment under any federal, state, local, or foreign laws or
regulations thereunder (individually and collectively referred to as the "Tax
Laws") of any payment or benefits contemplated by this Separation Agreement
including, but not limited to, when and to what extent such payments or
benefits may be subject to tax, penalties and interest under the Tax Laws.
 
 
9. Release.
 
 
a. You agree that, in consideration of the benefits to be provided to you under
this Separation Agreement, you hereby waive, release and forever discharge any
and all claims and rights which you ever had, now have or may have against the
Company and any of its subsidiaries or affiliated companies, and their
respective successors and assigns, current and former officers, agents,
directors, representatives and employees, various benefits committees, and their
respective successors and assigns, heirs, executors and personal and legal
representatives, based on any act, event or omission occurring before you
execute this Separation Agreement arising out of, during or relating to your
employment or services with the Company or the termination of such employment or
services, except as provided below.  This waiver and release includes, but is
not limited to, any claims which could be asserted now or in the future, under:
common law, including, but not limited to, breach of express or implied duties,
wrongful termination, defamation, or violation of public policy; any policies,
practices, or procedures of the Company; any federal or state statutes or
regulations including, but not limited to, Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. §2000e et seq., the Civil Rights Act of 1866 and
1871, the Americans With Disabilities Act, 42 U.S.C. §12101 et seq., the
Employee Retirement Income Security Act ("ERISA"), 29 U.S.C. §1001 et seq.
(excluding those rights relating exclusively to employee pension benefits as
governed by ERISA), the Family and Medical Leave Act, §2601 et. seq., any
comparable state laws, any contract of employment, express or implied; any
provision of the United States or of a state; any provision of any other law,
common or statutory, of the United States, or any applicable
state.  Notwithstanding the foregoing, nothing contained in this paragraph 9.a.
shall (i) subject to paragraph 9.c, impair any rights or potential claims that
you may have under the federal Age Discrimination in Employment Act of 1967 (the
"ADEA"); (ii) be construed to prohibit Executive from bringing appropriate
proceedings to enforce this Separation Agreement; (iii) affect any rights of
indemnification, or to be held harmless, or any coverage under directors and
officers liability insurance or rights or claims of contribution that you have
or (iv) affect any rights as a shareholder of the Company that you have.
 
 
b. The Company agrees that, in consideration of your waiver, release and
discharge of any and all claims and rights pursuant to paragraph 9.a. and all
other consideration provided by you in this Separation Agreement, except as
provided below, it shall and shall cause its subsidiaries to waive, release and
forever discharge you of any and all claims and rights which the Company and any
of its subsidiaries and their respective successors and assigns ever had, now
has or may have against you, your heirs, executors, administrators, successors
and assigns.  This waiver and release includes, but is not limited to, any
claims which could be asserted now or in the future, under: common law,
including, but not limited to, breach of express or implied duties, defamation,
or violation of public policy; any policies, practices, or procedures of the
Company; any federal or state statutes or regulations; any provision of any
other law, common or statutory, of the United States, or any applicable
state.  Notwithstanding the foregoing, nothing contained in this paragraph 9.b.
shall (i) be construed to prohibit the Company from bringing appropriate
proceedings to enforce this Separation Agreement or (ii) operate to waive,
release or discharge any claims arising out of your fraud or criminal
misconduct.
 
 
c. By signing this Separation Agreement, the parties represent that they have
not and will not in the future commence any action or proceeding arising out of
the matters released hereby, and that neither party will seek or be entitled to
any award of legal or equitable relief in any such action or proceeding that may
be commenced on either parties’ behalf.  The Company has advised you to consult
with an attorney of your choosing prior to signing this Separation
Agreement.  You represent that you understand and agree that you have the right
and have been given the opportunity to review this Separation Agreement and the
Second Release (defined below), with an attorney.  You further represent that
you understand and agree that the Company is under no obligation to offer this
Separation Agreement, and that you are under no obligation to consent to the
waiver.
 
 
d. In accordance with the additional release contained in Exhibit A hereto (the
"Second Release"), you shall have twenty-one (21) days to consider the Second
Release and, once you have signed the Second Release, you shall have seven (7)
additional days from the date of execution to revoke your consent to the Second
Release.  Any such revocation shall be made in writing so as to be received by
the Company prior to the eighth (8th) day following your execution of the Second
Release, which execution must occur no earlier than the Separation Date and no
later than 30 days following the Separation Date.  If no such revocation occurs,
the Second Release shall become effective on the eighth (8th) day following your
execution, as described above, of the Second Release (the "Second Release
Effective Date").
 
 
10. Enforcement.  If any provision of this Separation Agreement is held by a
court of competent jurisdiction to be illegal, void or unenforceable, such
provision shall have no effect; however, the remaining provisions shall be
enforced to the maximum extent possible.  Further, if a court should determine
that any portion of this Separation Agreement is overbroad or unreasonable, such
provision shall be given effect to the maximum extent possible by narrowing or
enforcing in part that aspect of the provision found overbroad or
unreasonable.  In addition, you agree that your willful and knowing failure to
return Company property that relates to the maintenance of security of the
Company Entities and Persons shall entitle the Company to injunctive and other
equitable relief.
 
 
11. No Admission.  This Separation Agreement is not intended, and shall not be
construed, as an admission that either you or the Company Entities and Persons
have violated any federal, state or local law (statutory or decisional),
ordinance or regulation, breached any contract or committed any wrong
whatsoever.
 
 
12. Successor.  This Separation Agreement is binding upon, and shall inure to
the benefit of, the parties and their respective heirs, executors,
administrators, successors and assigns.
 
 
13. Choice of Law.  This Separation Agreement shall be construed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
the principles of conflicts of law.
 
 
14. Entire Agreement.  You acknowledge that this Separation Agreement
constitutes the complete understanding between the Company and you and, except
for the Indemnification Agreements between you and the Company dated April 16,
2007; July 1, 2008; and June 3, 2010, supersedes any and all agreements,
understandings and discussions, whether written or oral, between you and any of
the Company Entities and Persons, including the Change in Control Agreement
between you and the Company dated July 2, 2010, which shall be null and void as
of the Separation Date.  No other promises or agreements shall be binding on the
Company unless in writing and signed by both the Company and you after the date
of this Separation Agreement.
 
 
15. Effective Date.  You may accept this Separation Agreement by signing it and
returning it to Thomas M. Kane, Senior Vice President, Human Resources,
Armstrong World Industries, Inc., 2500 Columbia Avenue, Lancaster, PA
17603.  The effective date of this Separation Agreement shall be the date it is
signed by both parties, provided that the provisions of paragraphs 2b. and 2e.
shall not become effective until the Second Release Effective Date, as defined
in paragraph 9.d.  In the event you do not accept this Separation Agreement as
set forth in this paragraph 15, this Separation Agreement, including but not
limited to the obligation of the Company hereunder to provide the payments and
other benefits described herein, shall be deemed automatically null and void.
 
 
16. Headings.  The headings used herein are for the convenience of reference
only, do not constitute part of this Agreement and shall not be deemed to limit
or otherwise affect any of the provisions of this Agreement.
 
 
17. Counterparts.  This Agreement may be executed in one or more counterparts,
including emailed or telecopied facsimiles, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
 
 


 
 


 
[This section intentionally left blank]
 

 
 

--------------------------------------------------------------------------------

 

 


 
 
IN WITNESS WHEREOF, the Executive has executed this Separation Agreement as of
the date set forth below.
 


 
Signature: /s/Jeffrey D. Nickel                         
 
Date:    4/7/2011                               
      Jeffrey D. Nickel  
 
 
 
 
ARMSTRONG WORLD INDUSTRIES, INC.
 
 
 
 
By:   /s/ Stephen F.
McNamara                                                                           
 
Title: Vice President and Controller
 
 
 
Date:  4/7/2011                                 




 
 

--------------------------------------------------------------------------------

 

 
 EXHIBIT A
 


WAIVER OF RIGHTS UNDER THE
AGE DISCRIMINATION AND EMPLOYMENT ACT


1. Jeffrey D. Nickel (hereinafter, "Executive" or "you")  in consideration of,
and as a condition to, the benefits to be provided to you under paragraph 2.b.
and paragraph 2.e. of this Separation Agreement, hereby knowingly and
voluntarily, on behalf of himself and his agents, attorneys, successors,
assigns, heirs and executors, releases and forever discharges Armstrong World
Industries, Inc. (the "Company") and all of their subsidiaries and affiliates,
together with all of their respective past and present directors, managers,
officers, shareholders, partners, employees, agents, attorneys and servants,
representatives, administrators and fiduciaries (except that in the case of
agents, representatives, administrators, attorneys and fiduciaries, only to the
extent in any way related to her employment with, or the business affairs of the
Company) and each of their predecessors, successors and assigns (collectively,
the "Releasees") from any and all claims, charges, complaints, promises,
agreements, controversies, liens, demands, causes of action, obligations, suits,
disputes, judgments, debts, bonds, bills, covenants, contracts, variances,
trespasses, executions, damages and liabilities of any nature whatsoever
relating in any way to your rights under the Age Discrimination in Employment
Act of 1967, as amended (the "ADEA"), under common law, including, but not
limited to, breach of express or implied duties, wrongful termination,
defamation, or violation of public policy; any policies, practices, or
procedures of the Company; any federal or state statutes or regulations
including, but not limited to, Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. §2000e et seq., the Civil Rights Act of 1866 and 1871, the
Americans With Disabilities Act, 42 U.S.C. §12101 et seq., the Employee
Retirement Income Security Act ("ERISA"), 29 U.S.C. §1001 et seq. (excluding
those rights relating exclusively to employee pension benefits as governed by
ERISA), the Family and Medical Leave Act, §2601 et. seq., any comparable state
laws, any contract of employment, express or implied; any provision of the
United States or of a state; any provision of any other law, common or
statutory, of the United States, or any applicable state, whether known or
unknown, suspected or unsuspected, which against you or your executors,
administrators, successors or assigns ever had, now have, or may hereafter claim
to have against the Releasees in law or equity, by reason of any matter, cause
or thing whatsoever arising on or before the date this Release (as defined
below) is executed by you, including, but not limited to, your separation of
employment with the Company, and whether or not previously asserted before any
state or federal court or before any state or federal agency or governmental
entity (the "Release").  This Release includes, without limitation, any rights
or claims relating in any way to your employment relationship with the Company
or any of the Releasees, or the termination thereof, arising under the ADEA or
other statute or claim, including compensatory damages, punitive damages,
attorney's fees, costs, expenses, and any other type of damage or relief.  You
represent that you have not commenced or joined in any claim, charge, action or
proceeding whatsoever against the Company or any of the Releasees arising out of
or relating any of the matters set forth in this Release.  You further agree
that you shall not be entitled to any personal recovery in any claim, charge,
action or proceeding whatsoever against the Company or any of the Releasees for
any of the matters set forth in this Release.
 
2. The Company has advised you to consult with an attorney of your choosing
prior to signing this Release.  You represent that you understand and agree that
you have the right and have been given the opportunity to review this Release
with an attorney.  You further represent that you understand and agree that the
Company is under no obligation to offer you this Release, and that you are under
no obligation to consent to the Release, and that you have entered into this
Release freely and voluntarily.
 
3. You shall have twenty-one (21) days to consider this Release, and once you
have signed this Release, you shall have seven (7) additional days from the date
of execution to revoke your consent to this Release.  Any such revocation shall
be made in writing so as to be received by Thomas M. Kane, the Company’s Senior
Vice President, Human Resources, Armstrong World Industries, Inc., 2500 Columbia
Avenue, Lancaster, PA 17603, prior to the eighth (8th) day following your
execution of this Release, which execution must occur no earlier than the
Separation Date and no later than 30 days following the Separation Date.  If no
such revocation occurs, this Release shall become effective on the eighth (8th)
day following your execution of this Release (the "Second Release Effective
Date").  In the event that you revoke your consent, this Release shall be null
and void and the Second Release Effective Date shall not occur.
 
IN WITNESS WHEREOF, the Executive has executed this Release as of the date set
forth below.
 
 
_________________________
 
Jeffrey D. Nickel




__________________________
Date








 
 

--------------------------------------------------------------------------------

 












[exhibit100.jpg]
